Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This is a response to amendments filed November 10th, 2021. By the amendment claims 1-6 are pending with claims 1-3 and 5 amended. Unless otherwise stated the amendments have overcome all objections and 35 USC 112 rejections as outlined in the previous Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto (US 8233836), further in view of Marumoto et al (US 8147369), hereafter Marumoto.

With regards to claim 1, Morimoto discloses a driving force transmission device (Abstract) comprising: a clutch (21) capable of being switched between a transmission of a rotational force and an interruption of the transmission of the rotational force; an output shaft (24) outputting the rotational force of the clutch; a bearing (25) supporting an end portion of the output shaft with grease; and an annular shim (spacer 31) disposed around the end portion of the output shaft between the clutch and the bearing. Morimoto does not disclose wherein the shim has a through hole through which the end portion of the output shaft is inserted, the through hole has the same shape as a cross section of the end portion of the output shaft and a circumferential edge of the through hole comes into contact with an outer circumferential face of the end portion of the output shaft.



With regards to claim 2, Morimoto and Marumoto disclose all the elements of claim 1 as outlined above. Morimoto further discloses wherein the shim blocks a space between the outer circumferential face of the end portion of the output shaft and a circumferential face of an axial bore of the bearing (Col. 2, L14-17; Col. 7, L10-15).

With regards to claim 5, Morimoto and Marumoto disclose all the elements of claim 1 as outlined above. Morimoto does not directly disclose wherein the end portion of the output shaft has an annular groove along a circumferential direction, the through hole has the same shape as a cross section of the end portion of the output shaft at a bottom face of the annular groove, an inner circumference of the shim is fitted into the annular groove, and the circumferential edge of the through hole comes into contact with a bottom face of the annular groove.
However Morimoto discloses a set of stopper rings (26) that are mounted in annular grooves (28). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to mount the shim in a groove in order to maintain it at a particular location as taught by the stopper rings. 

.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto and Marumoto as applied to claim 1 above, further in view of Travis (US 8616818).

With regards to claim 3, Morimoto and Marumoto disclose all the elements of claim 1 as outlined above. Morimoto further discloses wherein the end portion of the output shaft has a flat face parallel to an axial direction of the output shaft (Fig. 9A), the shim has a protruding piece (33) protruding inwardly from a portion of the circumferential edge of the through hole. Morimoto and Marumoto do not disclose when the end portion of the output shaft is inserted through the through hole, the protruding piece is folded along the flat face to come into frictional contact with the flat face.
However, Travis discloses a shim (gripping washers 100) wherein when the end portion of a shaft (shank 404) is inserted through a through hole, a protruding piece (gripping tab 112) is folded along the flat face to come into frictional contact with the flat face (Figs. 4A). It would have been obvious to a person with ordinary skill in the art before the effective filing date of the invention to replace the shim disclosed by Morimoto with the shim disclosed by Travis in order to reduce costs by simplifying the manufacturing of the shaft.

With regards to claim 4, Morimoto and Marumoto disclose all the elements of claim 3 as outlined above. Morimoto does not disclose wherein the protruding piece is folded to a side of the bearing. 
However Travis discloses that the protruding piece can be folded in multiple ways depending on its use (Fig 4A, 4B, 5). It would had been obvious to a person with ordinary skill in the art to fold the 

Prior Art Not Relied On
Both Onishi (US 20170364019) and Ikeda (US 20160259290) disclose a washer (See Figures 8A and 7 respectively) that seals the space between a rotatable shaft and a bearing of an image forming apparatus and is of similar shape to the one recited in the instant application. Hahn (CA 2548548) discloses a washer (124) that is near a bearing and has protruding pieces that mate with slots on a shaft (P7, L18-21).  

Response to Arguments 
The applicant’s argument that the shim disclosed by Morimoto is not in between the clutch and the bearing is not persuasive. As shown in Figur5 5B of Morimoto, in some embodiments the shim does not completely fit in the space between the shaft and the bearing. The argument that the shim of Morimoto is does not have a through hole is found persuasive. New grounds of rejection are presented above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.L.B./Examiner, Art Unit 3653                    

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653